Case 6:20-cv-01327-RBD-LRH Document 28 Filed 01/19/21 Page 1 of 3 PageID 119




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

KASSIA COMPTON,

      Plaintiff,

v.                                                      Case No. 6:20-cv-1327-Orl-37LRH

ADVANCE AUTO LOCKSMITH, INC.;
DARRAN DENT; and RICHARD
WILKINSON,

      Defendants.


      Plaintiff sued Defendants for failure to pay overtime wages under the Fair Labor

Standards Act (“FLSA”). (See Doc. 1.) The parties moved for approval of their FLSA

settlement agreement under Lynn’s Food Stores, Inc. v. United States ex rel. United States

Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). (Doc. 25 (“Motion”); Doc. 25-1

(“Agreement”).) On referral, U.S. Magistrate Judge Leslie R. Hoffman recommends

granting the Motion in part and approving the Agreement, finding it fair and reasonable.

(Doc. 26 (“R&R”).)

      The parties do not object to the R&R (Doc. 27), so the Court has examined it only

for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

      It is ORDERED AND ADJUDGED:

      1.     U.S. Magistrate Judge Leslie R. Hoffman’s Report and Recommendation
                                               -1-
Case 6:20-cv-01327-RBD-LRH Document 28 Filed 01/19/21 Page 2 of 3 PageID 120




            (Doc. 26) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Renewed Joint Motion for Approval of Settlement and Motion

            to Dismiss the Case (Doc. 25) is GRANTED IN PART AND DENIED IN

            PART:

            a.      The parties’ Settlement Agreement and Mutual Release of Claims

                    (Doc. 25-1) is APPROVED;

            b.      In all other respects, the Motion is DENIED.

      3.    This case is DISMISSED WITH PREJUDICE.

      4.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 19, 2021.




Copies to:
Counsel of Record
                                             -2-
Case 6:20-cv-01327-RBD-LRH Document 28 Filed 01/19/21 Page 3 of 3 PageID 121




                                       -3-
